CHRIS DANIEL
9                              HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
July 24, 2015                                                          1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE CATHERINE EVANS                                              7/30/2015 10:50:01 AM
180TH DISTRICT COURT                                                   CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                   Clerk



Defendant’s Name: JAY COLBY FITZGERALD

Cause No: 1474585

Court: 1 80th DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 7-23-15
Sentence Imposed Date: 7-23-15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



 incerely.


L Arriagÿ J
             _
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    KATHERINE POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-465 1
                                                      Cause No.        I                                                                          (U
                                             THE STATE OF TEXAS
                                                     V.
         JSCvu\ PlK-folÿ                PlTÿfroZAift A/K/A/

                                                                                   UtCourt at LuwNo.
                                       District Court / Couuty Ciii
                                                                                                                                             D
                                                        Harris County, Texas                                                 ®s?sa
TO THE HONORABLE JUDGE OF SAID COURT:
                                                         NOTICE OF APPEAL                                   Time:
                                                                                                            By
                                                                                                                 _   _
                                                                                                                             JUL 23 2015
                                                                                                                                  :°unijr( TMJT


On                                                 (date), the defendant in the above numbered and styled cause gives
NOTICElor APPEAL of his conviction.

The undersigned attorney (check appropriate box):
                     to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendant on appeal.

          n bÿ£                                                                                 \Dctfi,
Date

  <1Q-] h'jlnPiQld
Defendant (Printed name)
                                                                           Attorney (Signature)
                                                                              <1piny (/YnV\                       %
                                                                           Attorney (Printed name)

                                                                           State Bar Number         /   .            j
                                                                               Qn
                                                                           Address
                                                                                          BrntLA
                                                                                          l4}0bi£
                                                                                                  32-0

Tbe defendant (check all that apply):
                                                                           Telephone   Numburÿ                               S3 S&
     n     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
     er ASKS the Court to ORDER that a free record be provided to him.
     a ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


Dependi          iignatui                                                  Defendant's printed          naml
                                                                                                                         7                                                                   ORDER

           On     'Vy*y\<>                    the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent   for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                                       counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that                               /\.
                                                                                                                         \

                                                                                                                                  --— W  dO




htip://hcdco-intranet/Criminal/Crirntnal Courls/SOPs and Forms Librsry/Criminal Forms/Noiice of Appeal (3 pages-w Affirmation).doex Page 2 of3
                                                                     06/01/06
                                                                         mmss’.s
    THE STATE         OF   TEXAS
                                                           Cause No.     V
                                                                                  INTHEI<9
                                                                                                  7ÿ
                                                                                                    DISTRICT COURT
                                                                                                                             ©
    V.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
                             _, Defendant                                         HARRIS COUNTY, TEXAS


               TRIAL COURT'S CERTIFICATION                             OF    DEFENDANT’S RIGHT                  OF   APPEAL*
    l, judge of the trial court, certify this criminal case:
                  is not a plea-bargain case, and the defendant has the right of appeal, [or]
                  is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                  not withdrawn or waived, and the defendant has the right of appeal, [or]
         I~1      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                  right of appeal, [or]
         ["I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
         f~1      the defendant has waived the right of appeal.

            n.Q
    Judge                                                                      Date Signed

    I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
    this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
    Texas Rules of Appellate Procedure. 1 have been admonished that my attorney must mail a copy of the court of
    appeals’s judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
    petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
    wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
    communication, of any change in the address at which I am currently living or any change in my current prison
    unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
    change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



/   befeu&mtÿ                   *   *                                          Defendant’s Counsel

    Mailing Address:       _ FILED                                             State Bar of Texas ID number
    Telephone number:       _         Chri» Daniel
                                      District Clerk
                                                                               Mailing Address:
                                                                                                         fc8f',h             Tl Coi-'
                                     JUL 23 2015
    Fax number (if anyÿm(                                                      Telephone number                                    -
                                      «nrrl»   County,   TaxEt*                Fax number (if any):     7)/ 3
                                          Dopulj
    * “A defendant in a criminal case has the right of appeal under these rules. The Ural court shall enter a cettification:of the defendant's
    right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
    which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                                  -
    prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
    and ruled on before trial, or (B) after getting die trial court's permission to appeal." TEXAS RULES OF APPELLATE PROCEDURE
    25.2(a)(2).
                                                                       CLERK
                                                                                                                           9/1/2011
CAUSE NO.:        mm-sspo
                                    PAUPER'S OATH ON APPEAL
                                  [mÿss'                    r OFFENSE:      A£i£-y
                                                                                                                 ?z
THE STATE OF TEXAS
                                                            jU I            DISTRICT
                                                                                       COUR'Pfÿ
VS.                                                           OF
                                                              HARRIS COUNTY, TE&A£           J°L 24
TO THE HONORABLE IUDGE OF SAID COURT:
                                                                                                   Ojpjp%sÿÿ
       NOW COMES             AAÿ(LQC£XJ        P \\ fa P(£ALQ defendant in the above styled andnumBSred
cause, and states under oath that lie is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.


                                           / DpENB&fT                 V
SUBSCRIBED AND SWORN to before me, this                     dav   of~ÿU-ÿ              A.D., 20    15T

                                                iternty
                                                    DISTRICT CLERK
                                                1)0 DISTRICT COURT
                                                [ARRIS COUNTY, TEXAS


                                                    ORDER
OnVÿyAÿ                             the court conducted a hearing and found that the defendant is indigent.
                            thatÿÿ cVvoxi?. PP\ÿ -£r\f IMjs appoi nted to represent
$3)      The court orders
         defendant/appellant on appeal.
         The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
                    *
                        _
It isfurthfr ordered that the clerk of this court mail a copy of the order to the court reporter
   r\ vu\ k) IC                         , by certified mtuTretum retfeip) requested.


                                               JUDGWRESII5ING
                                                iXO DISTRICT COURT
                                               HARRIS COUNTY, TEXAS

                                                AFFIRMATION
      I,                       K\                A-ÿÿttomey at Law, swear or affirm that I will be solely
      responsible for writing a brief and representing the appellant on appeal. If 1 am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      appropriate action as deemed necessary.
      ATTORNEY (SIGNATURE! V                                         BAWSPN NUMBER

      ADDRESS                                                        CITY               STATE                  ZIP


      PHONE
                                                                      in    PW ?Tr7
                                                                     FAX NUMBER

         tu rVt
      EMAILADDRESS
                            n rop/S)
   SWORN TO AND SUBSCRIBED BEFORE ME ON

                                              DEPUTY   DJSTÿCT     CLERK (SIGNATURE)
                                                 DISTRICT CLERK
                                                          „
                                                        Cause No.

                                                       THE STATE OF TEXAS
            <3 A-C|                       P-|T7faKlPA*fV A/K/A/


                     \toTYf              District Court / County CHlnlmU Coui I at Luw-Ntr.

                                                         Harris County, Texas



                                        OATH OF APPOINTED ATTORNEY ON APPEAL

     I,                                                   1/ Attorney at Law, swear or affirm that I will be solely
    responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
    duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
    Action as deemed necessary.

     U*.                                                                                !3
     Attomey-at-Law (Signature)                                          BAR Number / SPN

          9P.?2>X
     Address                                                             City / State / Zip


     Phone
          '13                                                            FAX
                                                                                 ~V3_

                                                                                                                            *   _0/ÿ
     SWORN TO AND SUBSCRIBED BEFORE ME ON

                                                                                                                w
                                                                                                                                      II
     By Deputy District Clerk of Harris County, Texas

                                                                                                                \r:                     /
                                                                                                                      N,,             &
                                                                                                                              tic's'll /ÿ




hnp://hcdco-intranctATrimjnfll/CriminaJ Coura/SOPs and Forms Library/CrimirmJ Forms/Nolice of Appeal (3 pages-w Aflirmaiion),docx Page 3 of 3
                                                                  06/01/06
               APPEAL CARD
                                                           IET
                     The State of Texas
                            Vs
,   NCUA                         IT?

Date Notice
Of Appeal:
             _
Presentation:                      Vol.         Pg..

Judgment:                          Vol..        Pg*.

Judge PrÿidinpOiVTl\0iZVVAÿ                 EMA'MS
Court Reporter
Court Reporter
Court Reporter
                   _         OEM       ~P



                             (riOH \M \CA*

Attorney
on Appeal.   Tt> foC bgTBfcfftiMgQ
                 Appointed   _     Hired

Offense

Jury Trial            Yes    v/   No

Punishment
Assessed
           _      MD                             dr<0
(If Known)
             _
Companion Cases
                        l«?o
Amount of
Appeal Bond.
                    jzr
Appellant
Confined:             Yes         No

Date Submitted
To Appeal Section
                     _
                  J[)j       g
                                                       T
Deputy Clerk